Title: II. Thomas Jefferson’s Questions for the Supreme Court, [ca. 18 July 1793]
From: Jefferson, Thomas
To: Washington, George



[ca. 18 July 1793]

  
✓ 1.<Are we free, by the treaty, to prohibit France from arming vessels within our ports to cruize on her enemies?>

2. If we are free to prohibit her, are we, by the laws of neutrality, bound to prohibit her?



agreed.3. What are the articles, by name, to be prohibited to both or either party?

4. May the prohibition extend to the use of their own means e.g. mounting their own guns, transferring guns from one of their own vessels to another &c.

5. May they receive on board their armed vessels their own sailors and citizens found within our ports? May they receive other foreigners?

agreed6. To what extent does the reparation, permitted in the article, go?


agreed7. What may be done as to vessels armed in our ports before the President’s proclamation? and what as to the prizes they made before and after?


8. A trading vessel belonging to the enemies of France, coming here for the purposes of commerce, but armed, and having a letter of marque authorising her to cruize &c. as usual, are we obliged by thearticle to order such a vessel out of our ports?

9. What landlocked waters, and what extent from the seashore, may be deemed within the limits of our protection so as to render captures within them unlawful?


agreed.10 May we within our own ports sell ships to both parties prepared merely for merchandize? agreed pierced for guns?


agreed11. May we carry either or both kinds to the ports of the belligerent powers for sale?


agreed12. Is the principle that free bottoms make free goods, and enemy bottoms make enemy goods, to be considered as now an established part of the law of nations?


agreed13 If it is not, are nations with whom we have no treaties authorized by the law of nations to take out of our vessels enemy passengers, not being soldiers, and their bag gage?

14. Which of the above prohibitable things are within the competence of the President to prohibit?
    
